UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32442 INUVO, INC. (Exact name of registrant as specified in its charter) Nevada 87-0450450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 143 Varick Street New York, NY (Address of principal executive offices) (Registrant’s Zip Code) (212) 231-2000 Registrant’s telephone number, including area code not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of Class Shares Outstanding at November 1, 2012 Common Stock FORM 10-Q INUVO, INC. Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets September 30, 2012 (Unaudited) and December 31, 2011 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (Unaudited) 6 Notes to Consolidated Financial Statements for the three and nine months ended September 30, 2012 and 2011 (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 30 Item 4. Controls and Procedures. 30 Part II. OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits. 34 Signatures 35 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “will,” “should,” “intend,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” or “continue,” or the negative of such terms or other comparable terminology. This report includes, among others, statements regarding our: ● Revenue; ● Primary operating costs and expenses; ● Capital expenditures; ● Operating lease arrangements; and ● Evaluation of possible acquisitions of or investments in business, products, and technologies. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements.Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described herein and in ourAnnual Report on Form 10-K for the year ended December 31, 2011,as filed with the Securities and Exchange Commission. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms the “Company,” "we," "us," "ours," and similar terms refers to Inuvo, Inc., a Nevada corporation, and our subsidiaries. The information which appears on our web site at www.inuvo.com is not part of this report. 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INUVO, INC. CONSOLIDATED BALANCE SHEETS September 30, 2012 (Unaudited) and December 31, 2011 September30, December31, (Unaudited) ASSETS Current assets Cash $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $310,496 and $477,289, respectively Unbilled revenue Intangible assets - current, net of accumulated amortization Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Goodwill Intangible assets, net of accumulated amortization Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (Deficit) Current liabilities Term and credit notes payable - current portion $ $ Accounts payable Accrued expenses and other current liabilities Deferred compensation — Current liabilities of discontinued operations — Total current liabilities Long-term liabilities Deferred tax liability — Term and credit notes payable - long term Other long-term liabilities Total long-term liabilities Stockholders’ equity (deficit) Preferred stock, $.001 par value: Authorized shares - 500,000 - none issued and outstanding — — Common stock, $.001 par value: Authorized shares - 40,000,000, issued shares 23,862,680 and 10,422,617, respectively Outstanding shares - 23,497,123 and 10,035,790, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income — Treasury stock, at cost - 365,557 and 386,827 shares, respectively ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 4 INUVO, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS Three and Nine Months Ended September 30, 2012 and 2011 (UNAUDITED) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net revenue $ Cost of revenue Affiliate expenses Data acquisition Merchant processing fees and product costs Cost of services Gross profit Operating expenses Search costs Compensation and telemarketing Selling, general and administrative Total operating expenses Operating loss ) Other income (expenses) Litigation settlements ) — ) ) Write-off of capitalized development & note receivable — ) — ) Interest expense, net ) Other expense, net ) Loss from continuing operations before taxes ) Income tax expense ) Net loss from continuing operations ) Net income (loss) from discontinued operations — ) Net loss $ ) $ ) $ ) $ ) Other comprehensive income Foreign currency revaluation — — Total comprehensive loss $ ) $ ) $ ) $ ) Per common share data Basic and diluted Net loss from continuing operations $ ) $ ) $ ) $ ) Net loss (income) from discontinued operations $
